COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


    PROTECT ENVIRONMENTAL                               §
    SERVICES, INC.,                                                       No. 08-11-00303-CV
                                                        §
                   Appellant/Cross-Appellee,                                 Appeal from the
                                                        §
    v.                                                            County Court At Law Number One
                                                        §
    NORCO CORPORATION,                                                  of Tarrant County, Texas
                                                        §
                   Appellee/Cross-Appellant.                              (TC# 2007-056875-1)
                                                        §

                                                OPINION

         Protect Environmental Services, Inc. (“Protect” or “Appellant/Cross-Appellee”), in a

single issue, asserts that the trial court abused its discretion in awarding a reduced portion of the

attorney’s    fees    and    expenses Protect         incurred.       Norco Corporation (“Norco”               or

“Appellee/Cross-Appellant”), in a sole issue, alleges error by the trial court in denying Norco’s

motion for new trial alleging legal and factual insufficiency on, inter alia, the issues of actual and

apparent authority.1 For the reasons set out below, we affirm.

                                   PROCEDURAL BACKGROUND

         Protect filed suit seeking damages for, inter alia, breach of contract based on actual and


1
  This case was transferred from the Second Court of Appeals to this Court pursuant to a docket equalization order
entered by the Texas Supreme Court. See TEX.GOV’T CODE ANN. § 73.001 (West 2005). We have applied precedent
of the Fort Worth Court of Appeals. See TEX.R.APP.P. 41.3.
apparent authority. Norco answered with a general denial of all allegations. A bench trial was

held on May 23, 2011, at which the trial court requested additional briefing on the issues of actual

and apparent authority and ratification. The trial court issued a letter ruling in favor of Protect and

signed a final judgment to that effect. The trial court awarded Protect damages of $11,616.34,

court costs, pre-judgment interest, and attorney’s fees of $3,500, for a total judgment of

$18,601.14. Neither party requested, and the trial court did not prepare, findings of fact and

conclusions of law.

           Norco filed a motion for new trial arguing, the evidence was legally and factually

insufficient on, inter alia, the issues of actual and apparent authority, while Protect filed a motion

for new trial on the issue of attorney’s fees. The motions were overruled by operation of law and

both parties appealed.

                                          FACTUAL BACKGROUND

           Shortly after midnight on June 14, 2007, Raymond Bailey2 (“Bailey”), an owner-operator

truck driver working as an independent contractor for Norco, was picking up a load at the

VersaCold cold storage facility in Fort Worth when his truck was stolen. Bailey’s truck was

found a short while later in Lake Worth, where it was spilling diesel fuel into the water.

           According to Bailey, he first realized that the truck was stolen approximately thirty

minutes after he arrived at VersaCold at 11:45 p.m. Bailey called 911 at 12:12 a.m. His next

call, using the VersaCold phone line, was to Deborah Burroughs (“Burroughs”), the Norco

dispatcher on-duty, to inform Norco of the theft of the truck. According to Bailey’s cell phone

records, he called Norco again at 1:18 a.m., 2:06 a.m., 7:05 a.m., and 10:48 a.m. Bailey did not


2
    Bailey represented himself at trial, and was nonsuited at the conclusion of the evidence.

                                                            2
specifically recall when the police took him to where the truck was found, but guessed it was

between 1:30 a.m. to 2 a.m. Bailey initially stated Protect arrived at that location about 3 to 3:30

a.m., but later testified Protect had arrived around 2 a.m. Bailey testified that neither he nor

Burroughs had called Protect to the scene. Richard Cameron (“Cameron”), President and CEO of

Protect, presented Bailey with a contract. The contract was for Protect’s environmental clean-up

services. The environmental clean-up services were to “contain, control and clean up a release of

hazardous or regulated materials,” specifically, diesel fuel and other liquids released from the

tractor-trailer after it had been abandoned in Lake Worth. Bailey was told for the environmental

clean-up to begin, the contract needed to be signed. Bailey testified Cameron told him the

contract was between Protect and Norco. Bailey’s testimony regarding that evening was not

exact. He initially stated he had called Norco at approximately 2:06 a.m. and Burroughs had

“verbally told me to do whatever it took to take care of it.” He subsequently signed the contract

for the environmental clean-up services Cameron had provided to him.                                   Bailey also

acknowledged he was not sure of the exact time when Protect arrived, and was unsure about what

he spoke to Burroughs about in the 2:06 a.m. call, but he definitely signed the contract prior to the

7:05 a.m. call.

           Bailey understood he had signed the contract “on behalf of Norco, as a representative of

Norco.” Further, he believed he had authority to enter into the contract and bind Norco, but he did

not specifically tell Cameron he had such authority. Bailey thought the independent contractor

agreement3 he had signed with Norco authorized him to bind Norco. Bailey testified he believed

he had this authority because:


3
    The independent contract agreement was not introduced as an exhibit at trial and was not included in the record

                                                           3
           [F]rom 2005 when I leased on with the company, I had been the whole time picking
           up shipments and doing everything that had Norco’s name on it and my name on it
           as well under the pretense that I’m a representative of Norco.
                   And whenever I put signs on the side of my truck that says Norco, I have to
           represent this company.4

Bailey also testified, in the three years since the incident, Norco never told him that he was

responsible for the contract or that they were not responsible for the contract.

           Cameron testified when he arrived at the truck’s location, at approximately 2:15 to 2:30

a.m., he initially asked Bailey if he was “Mr. Norco.” After discovering Bailey was not, he told

Bailey, Protect would need him to contact Norco and obtain approval before Protect could begin

the environmental clean-up.5 Cameron then observed Bailey make a phone call. After Bailey

finished the phone call, he then told Cameron he had authorization to sign the clean-up contract.

Cameron further testified had Bailey told him that he did not have authorization to sign the

contract for Norco, Protect would not have begun clean-up operations. Bailey signed the contract

for Norco believing he had the authority to do so. Protect performed the services and completed

the work required in the contract that night.

           Mindy Stanley (“Stanley”), a Protect employee, testified she both faxed and mailed the

signed contract and invoice to Norco on the morning of June 15, 2007, after the environmental

work was completed.            The invoice charged Norco the cost of the clean-up which totaled

$11,616.34. Norco did not respond to the invoice or contract that was mailed and faxed to them.

The invoice was not paid and Norco did not assert Bailey’s lack of authority as the basis for


before us.
4
    Cameron took pictures of the truck at the scene which showed Norco signs on the truck.
5
  Cameron testified Protect does not enter into contracts with the drivers of trucks, as the expenses are usually more
than an individual driver can pay, so Protect contracts only with the trucking company or transportation company.

                                                          4
non-payment. Norco’s silence and non-payment prompted Protect to send reminder letters

regarding the payment of the invoice. Stanley also placed several follow-up calls to Norco

attempting to secure payment of the invoice, even speaking to the safety director on occasion, but

to no avail, the invoice remained unpaid without any explanation. Stanley testified up until

September 21, 2007, when the lawsuit was first filed, Norco made no attempt to either pay or

dispute the invoice or the contract signed by Bailey. Stanley testified Norco never advised her

they were refusing to pay the invoice because Bailey did not have authority to enter into the

contract on their behalf.

       At trial, Burroughs testified that she received the first call from Bailey a little after

midnight advising the truck had been stolen. Bailey’s second call came about an hour later

explaining the police had arrived and were making a report. The third call from Bailey was

shortly after 2 a.m. informing her that the truck had been recovered. Bailey told Burroughs he

was going to let her know what was happening. After Bailey’s initial call, Burroughs left voice

mails for both the president and the safety director of Norco. Burroughs testified she arrived at

work about 7 a.m. that morning. According to Burroughs, Bailey called her at work telling her

Protect was going to clean up the fuel and oil left by the stolen truck in the lake. Burroughs

testified between 2 a.m. and when she arrived at the office, she never spoke to or authorized Bailey

to bind Norco to the Protect contract. Further, she said no dispatcher had the authority to

authorize Bailey to enter into such a contract on behalf of Norco. Burroughs never spoke to

anyone at Protect. When questioned by Bailey at trial, Burroughs testified about the procedures

drivers perform in picking up loads assigned to them by Norco, including the fact drivers sign bills

of lading and those bills are signed in the driver’s name.


                                                 5
         Protect offered undisputed evidence of their attorney’s fees and expenses through both

exhibits and a brief narrative of Nicholas Nuspl (“Nuspl”), Protect’s counsel. Nuspl testified the

reasonable attorney’s fees and expenses Protect incurred were $8,924.82, and he anticipated there

would be fees of $2,500 for each level of appeal.

                                                  DISCUSSION

         Protect asserts the trial court abused its discretion in awarding only a portion of the

undisputed and uncontradicted attorney’s fees and expenses Protect incurred. Norco alleges error

by the trial court in denying Norco’s motion for new trial alleging legal and factual insufficiency

on, inter alia, issues of actual and apparent authority. We will address Norco’s issue first.

                                                 Norco’s Appeal

                    Sufficiency of the evidence and denial of motion for new trial

         In its sole issue, Norco contends that the trial court erred in denying Norco’s motion for

new trial on the issues of actual and apparent authority, ratification, and quantum meruit. Norco

contends the evidence on the facts presented is legally and/or factually insufficient to support a

judgment in favor of Protect on the issues of actual or apparent authority. Norco alleges Protect’s

sole reliance of Bailey’s belief and representation he was an agent of Norco was factually and

legally insufficient to establish actual or apparent authority.6 Norco asserts the trial court erred in

failing to grant a new trial because of the lack of evidence that Bailey had actual or apparent

authority to bind Norco or alternatively, the trial court’s rulings is against the great weight and




6
  Norco also contends that Protect failed to affirmatively plead claims for either quantum meruit or ratification, so
therefore, waived those claims.


                                                           6
preponderance of the evidence.7

         We review a trial court’s denial of a motion for new trial for abuse of discretion. See

Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922, 926 (Tex. 2009)(reviewing a trial court’s

refusal to grant a motion for new trial for abuse of discretion); In re R.R., 209 S.W.3d 112, 114

(Tex. 2006). The test for an abuse of discretion is not whether, in the opinion of the reviewing

court, the facts present an appropriate case for the trial court’s action, but “whether the court acted

without reference to any guiding rules and principles.” Cire v. Cummings, 134 S.W.3d 835, 839

(Tex. 2004). The trial court’s ruling should be reversed only if it was arbitrary or unreasonable.

Id.

         Norco references portions of the trial court’s letter ruling as findings, however, it is well

settled law that letter rulings do not constitute formal findings of fact. Cherokee Water Co. v.

Gregg Cnty. Appraisal Dist., 801 S.W.2d 872, 878 (Tex. 1990); Castillo v. August, 248 S.W.3d
874, 880 (Tex.App.--El Paso 2008, no pet.). Because of this principle, we determine the court

below did not enter any findings of fact in the instant case. See Cherokee Water Co., 801 S.W.2d

at 878; Castillo, 248 S.W.3d at 880.

         In a trial, to the court, in which no findings of fact or conclusions of law are filed, the trial

court’s judgment implies all findings of fact necessary to support it. Spir Star AG v. Kimich, 310
S.W.3d 868, 871-72 (Tex. 2010). When a reporter’s record is filed, however, these implied

findings are not conclusive, and an appellant may challenge them by raising both legal and factual


7
  In its brief, Norco presents its argument initially as error by the trial court in denying the motion for new trial, then
argues the judgment against Norco is legally and factually insufficient, both of which can be resolved on appeal. See
TEX.R.APP.P. 33.1(d)(“In a nonjury case, a complaint regarding the legal or factual sufficiency of the evidence . . .
may be made for the first time on appeal in the complaining party’s brief”). We will consider both of these points as
a single issue.

                                                            7
sufficiency of the evidence issues. Sixth RMA Partners, L.P. v. Sibley, 111 S.W.3d 46, 52 (Tex.

2003); Alford v. Johnston, 224 S.W.3d 291, 296 (Tex.App.--El Paso 2005, pet. denied). In

determining if some evidence supports the judgment and the implied findings of fact, we consider

only that evidence most favorable to the issue and disregard entirely that which is opposed to it or

contradictory in its nature.    Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990).             The

judgment must be affirmed if it can be upheld on any legal theory that finds support in the

evidence. Rosemond v. Al–Lahiq, 331 S.W.3d 764, 767 (Tex. 2011).

       Because Norco’s challenge to the breach of contract on legal sufficiency grounds is based

on adverse findings with respect to issues on which it did not have the burden of proof, Norco must

demonstrate on appeal that no evidence supports each adverse finding.              See Croucher v.

Croucher, 660 S.W.2d 55, 57 (Tex. 1983). We view the evidence in the light most favorable to

the trial court’s findings, crediting favorable evidence if a reasonable fact finder could, and

disregarding contrary evidence unless a reasonable fact finder could not. See City of Keller v.

Wilson, 168 S.W.3d 802, 807 (Tex. 2005). We sustain a “no evidence” issue only if there is no

more than a mere scintilla of evidence proving the element of the claim. St. Joseph Hosp. v.

Wolff, 94 S.W.3d 513, 520 (Tex. 2002).

       Similarly, because Norco did not bear the burden of proof on the breach of contract claim,

based on factual sufficiency, Norco must show there was insufficient evidence to support the

relevant adverse findings. See Westech Eng’g, Inc. v. Clearwater Constructors, Inc., 835 S.W.2d
190, 196 (Tex.App.--Austin 1992, no writ). We consider and weigh all of the evidence and set

aside the verdict only if the evidence that supports the finding is so weak as to be clearly wrong and

manifestly unjust. Long v. Long, 196 S.W.3d 460, 464 (Tex.App.--Dallas 2006, no pet.). In


                                                  8
making this review, we are not a fact finder and will not pass upon the credibility of the witnesses

or substitute our judgment for that of the trier of fact, even if a different answer could be reached.

Long, 196 S.W.3d at 464; Bright v. Addison, 171 S.W.3d 588, 595 (Tex.App.--Dallas 2005, pet.

denied). The amount of evidence necessary to affirm a judgment is far less than that necessary to

reverse. Bright, 171 S.W.3d at 595.

                                 Actual and Apparent Authority

       Texas law does not presume agency and the party asserting agency has the burden of

proving it. IRA Res., Inc. v. Griego, 221 S.W.3d 592, 597 (Tex. 2007). A “good faith belief” on

the part of a third-party, a person with whom it is dealing is the agent of another, is not enough to

bind the purported principal. 2616 S. Loop LLC v. Health Source Home Care, Inc., 201 S.W.3d
349, 356 (Tex.App.--Houston [14th Dist.] 2006, no pet.); Coker v. Cramer Fin. Grp., Inc., 992
S.W.2d 586, 595 (Tex.App.--Texarkana 1999, no pet.).             Absent either actual or apparent

authority, an agent cannot bind a principal. Sanders v. Total Heat & Air, Inc., 248 S.W.3d 907,

913 (Tex.App.--Dallas 2008, no pet.). Actual and apparent authority are both created through

conduct of the principal communicated either to the agent (actual authority) or to a third party

(apparent authority). Gaines v. Kelly, 235 S.W.3d 179, 182 (Tex. 2007).

       Actual authority, either express or implied, usually denotes that authority the principal (1)

intentionally confers upon the agent, (2) intentionally allows the agent to believe he possesses, or

(3) by want of due care allows the agent to believe he possesses. 2616 S. Loop, 201 S.W.3d at

356. Actual authority is based on written or spoken words or the conduct of the principal

communicated to the purported agent. Walker Ins. Servs. v. Bottle Rock Power Corp., 108
S.W.3d 538, 549-50 (Tex.App.--Houston [14th Dist.] 2003, no pet.). An agency relationship


                                                  9
based on actual authority may be implied through the conduct of either of the parties or from the

facts and circumstances surrounding the transaction in question. Walker Ins. Servs., 108 S.W.3d

at 550. In order to prove actual authority, therefore, there must be evidence that either (1) the

principal intentionally conferred authority on another to act as its agent, or (2) the principal

intentionally, or by a want of due care, allowed another to believe that the agent possessed

authority to act as the principal’s agent. See 2616 S. Loop, 201 S.W.3d at 356. In determining

whether a party had actual authority to act for another, we examine the words and conduct by the

principal to the alleged agent regarding the alleged agent’s authority to act for the principal. See

Walker Ins. Servs., 108 S.W.3d at 550.

         Apparent authority, based on estoppel, arises:

         [E]ither from a principal knowingly permitting an agent to hold [himself] out as
         having authority or by a principal’s actions which lack such ordinary care as to
         clothe an agent with the indicia of authority, thus leading a reasonably prudent
         person to believe that the agent has the authority [he] purports to exercise.

Gaines, 235 S.W.3d at 182, quoting Baptist Mem. Hosp. Sys. v. Sampson, 969 S.W.2d 945, 948

(Tex. 1998).

         In other words, apparent authority arises when a principal intentionally or negligently

induces parties to believe that a person is the principal’s agent although the principal has not

conferred any authority on that person.8 Thomas Reg’l Directory Co., Inc. v. Dragon Prods., Ltd.,

196 S.W.3d 424, 427 (Tex.App.--Beaumont 2006, pet. denied). To establish apparent authority,



8
  See generally RESTATEMENT (THIRD) OF AGENCY § 1.03 cmt. b (2006)(“[A]n agent is sometimes placed in a position
in an industry or setting in which holders of the position customarily have authority of a specific scope. Absent notice
to third parties to the contrary, placing the agent in such a position constitutes a manifestation that the principal assents
to be bound by actions by the agent that fall within that scope. A third party who interacts with the person, believing
the manifestation to be true, need not establish a communication made directly to the third party by the principal to
establish the presence of apparent authority . . . .”).

                                                            10
the Texas Supreme Court explained that:

         [T]he standard is that of a reasonably prudent person, using diligence and discretion
         to ascertain the agent’s authority. Thus, to determine an agent’s apparent
         authority we examine the conduct of the principal and the reasonableness of the
         third party’s assumptions about authority. [Citation omitted].

Gaines, 235 S.W.3d at 182-83.

         The essential elements required to establish apparent authority are: (1) a reasonable belief

in the agent’s authority; (2) generated by some holding out or neglect of the principal; and (3) a

justifiable reliance on the authority. 2616 S. Loop, 201 S.W.3d at 356; see generally Sampson,
969 S.W.2d at 947-48 n.2 (listing the elements required to establish ostensible agency, and noting

that while courts use the terms ostensible agency, apparent agency, apparent authority, and agency

by estoppel interchangeably, that as a practical matter, there are no distinctions between them). 9

In determining whether apparent authority exists, “[a] court may consider only the conduct of the

principal leading a third party to believe that the agent has authority in determining whether an

agent has apparent authority.” 2616 S. Loop, 201 S.W.3d at 356.

         Manifestations of apparent authority must take the form of “conduct by a person,

observable by others, that expresses meaning.” RESTATEMENT (THIRD)                           OF   AGENCY § 1.03,

comment (b). Such conduct, however, “is not limited to spoken or written words . . . . Silence

may constitute a manifestation when, in light of all the circumstances, a reasonable person would

express dissent to the inference that other persons will draw from silence. Failure then to express

dissent will be taken as a manifestation of affirmance.” Id.

9
  Under the doctrine of ostensible agency, a principal may be held liable under circumstances in which the principal’s
own conduct should equitably prevent it from denying the existence of an agency. Sampson, 969 S.W.2d at 947.
Ostensible agency is based on estoppel and applies when a principal, by its conduct, causes a third party to reasonably
believe that the putative agent was acting on behalf of the principal and the third party justifiably relied on such
conduct. Sampson, 969 S.W.2d at 948; RESTATEMENT (THIRD) OF AGENCY §§ 2.03, 3.03 (2006).

                                                         11
                           Application of law to evidence presented

       In the instant case, the evidence indicates that prior to Protect commencing work, Cameron

presented Bailey with a contract between Protect and Norco and advised Bailey to contact Norco

and obtain approval before Protect could proceed. Cameron did so because Protect’s business

practices required authorization from the transportation company itself.         The evidence is

contradictory regarding whether Bailey obtained approval to execute the contract from Burroughs,

with Bailey testifying he received authorization, Burroughs denying she gave such authorization.

Cameron testified he did not hear the specific conversation purportedly authorizing Bailey to enter

into the contract with Norco. However, Bailey immediately represented to him Norco had

authorized the work to proceed. Bailey signed the contract, and after the environmental clean-up

was completed, a copy of the signed contract and the invoice were sent to Norco via fax and mail in

a matter of hours. As the events occurred that night, Burroughs said she had advised Norco’s

safety director of the situation. Later, after the work was performed, Stanley spoke to David

Ogden, Norco’s safety director. According to Stanley and Cameron, during the four months

between the date of the initial invoice and up until suit was filed against Norco for non-payment,

Norco never once asserted they were refusing to pay the invoice based on Bailey’s alleged lack of

authority.

       Considering the evidence most favorable to the issue and disregarding evidence to the

contrary, we find that the trial court’s judgment is supported by a theory of apparent authority.

Cameron was unsure of the scope of Bailey’s authority and sought confirmation, and in doing so

established a reasonable belief in Bailey’s authority. This is supported by Cameron’s testimony

regarding Bailey stepping away to make a call to Norco to seek authorization to enter into the


                                                12
contract. While Bailey’s statement also indicates that he believed he was authorized to enter into

contracts for Norco cannot be proof of Norco’s acceptance in and of itself. Norco’s silence and

failure to object or refute the contract or the subsequent invoice can be shown as a manifestation of

acceptance. Protect, based on Norco’s manifestation of acceptance through its silence, could

justifiably rely on Bailey’s authority in such a circumstance, meeting the requirements of apparent

authority. 2616 S. Loop, 201 S.W.3d at 356. Certainly, Norco’s continued silence for over four

months regarding the issue of Bailey’s authority to bind them is indicia of their manifestation of

the acceptance of that contract and authority.

       There is more than a mere scintilla of evidence supporting Protect’s claims and the

evidence presented was not so weak as to be clearly wrong and manifestly unjust. St. Joseph

Hosp., 94 S.W.3d at 520; Long, 196 S.W.3d at 464. As noted above, the amount of evidence

necessary to affirm a judgment is far less than that necessary to reverse. Bright, 171 S.W.3d at

595-96. Norco has failed to demonstrate either “no evidence” or “insufficient evidence” support

such a finding. Croucher, 660 S.W.2d at 57; Westech Eng’g, Inc., 835 S.W.2d at 196. Perhaps

another trial judge could have found, on the basis of this evidence, Bailey did not have apparent

authority to enter into the contract. However, the trial court’s finding to the contrary in the instant

case is not erroneous. Because the trial court’s judgment can be upheld on the basis of apparent

authority, the judgment must be affirmed. Rosemond, 331 S.W.3d at 767. Norco’s sole issue is

overruled.

                                          Protect’s Appeal

       In its sole issue, Protect asserts the trial court abused its discretion by awarding attorney’s

fees of $3,500 where the evidence presented indicates Protect incurred attorney’s fees and


                                                  13
expenses of $8,924.82, and thus the trial court’s decision lacked factual sufficiency.

        Generally, the amount of money awarded as attorney’s fees rests within the sound

discretion of the court. Ragsdale v. Progressive Voters League, 801 S.W.2d 880, 881 (Tex.

1990). Regarding attorney’s fees, the analysis of whether or not a court abuses its discretion, is

determined by a two-step inquiry: (1) did the trial court have sufficient information upon which

to exercise its discretion; and (2) if so, did the trial court err in exercising that discretion. Alford,
224 S.W.3d at 298. A court abuses its discretion when it acts without reference to guiding rules

and principles, i.e., when it acts in an arbitrary and unreasonable manner. F–Star Socorro, L.P. v.

City of El Paso, 281 S.W.3d 103, 106 (Tex.App.--El Paso 2008, no pet.).

        Protect presented uncontroverted testimony from their counsel, along with supporting

exhibits, reasonable attorney’s fees and expenses incurred by Protect were $8,924.82 and it was

anticipated additional fees of $2,500 for each level of appeal. According to the invoice presented,

the cost of the clean-up was $11,616.34.

        In general, an interested witness’s testimony, though uncontradicted, does no more than

raise a fact issue to be determined by the fact finder. Elias v. Mr. Yamaha, Inc., 33 S.W.3d 54, 62

(Tex.App.--El Paso 2000, no pet.).         However, an exception to this rule exists where the

circumstances of the testimony are clear, direct, and positive and free from contradiction,

inaccuracies, and other circumstances tending to raise suspicions thereon. Ragsdale, 801 S.W.2d

at 882. In such a case, the testimony may be taken as true as a matter of law. Id. This exception

is especially true where the opposing party has the same opportunity to contradict, or raise doubts

about the testimony, and fails to do so. Id. This is not to say, however, that an award of the

claimed amount is necessary in every case where uncontradicted testimony is offered. Id; Welch


                                                   14
v. Hrabar, 110 S.W.3d 601, 610 (Tex.App.--Houston [14th Dist.] 2003, pet. denied). If the

evidence is unreasonable, or not credible in some way, then such evidence only raises a fact issue

to be determined by the fact finder. Ragsdale, 801 S.W.2d at 882. Trial judges can draw on their

common knowledge and experience as lawyers and as judges in considering the testimony, the

record, and the amount in controversy in determining attorney’s fees. Leggett v. Brinson, 817
S.W.2d 154, 157 (Tex.App.--El Paso 1991, no writ); see also Bocquet v. Herring, 972 S.W.2d 19,

22 (Tex. 1998)(dissenting opinion).

        The evidence in this case regarding the amount of attorney’s fees was uncontroverted by

any testimony, and Protect contends that it was error for the trial court to reduce the requested

award. This would be true unless the trial court found that attendant circumstances contradicted

the requested fees or if the evidence was unreasonable or questionable. Because findings of fact

and conclusions of law were neither filed nor requested by Protect in this case, we have no way to

ascertain the trial court’s reasoning. As noted above, if findings of fact and conclusions of law are

neither filed nor requested, the judgment of the trial court implies all necessary finding of fact to

support it. Spir Star AG, 310 S.W.3d at 871-72; Moncrief Oil Intern., Inc., 332 S.W.3d at 7.

Therefore, the judgment in this case implies that the trial court found the requested attorney’s fees,

including the fees in the event of an appeal,10 contradicted by attendant circumstances or in some

way were found to be unreasonable. Protect has not shown that the trial court abused its

discretion and its sole issue is therefore overruled.

                                              CONCLUSION

        Having overruled both Protect’s and Norco’s issues, the judgment of the trial court is

10
   See, e.g. Huckeby v. Lawdermilk, 709 S.W.2d 331, 334 (Tex.App.--Eastland 1986, no pet.)(finding no abuse of
discretion by trial court in not awarding attorney’s fees in event of appeal).

                                                       15
hereby affirmed.



May 8, 2013
                                                   YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              16